Case: 4:16-cv-01132-SNLJ Doc. #: 198 Filed: 01/21/21 Page: 1 of 3 PageID #: 2594




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LEVINE HAT CO., on behalf of itself               )
and all other similarly situated,                 )
                                                  )
              Plaintiff,                          )
                                                  )
                     v.                           )      No. 4:16-cv-01132 SNLJ
                                                  )
INNATE INTELLIGENCE, LLC, et al.,                 )
                                                  )
              Defendants.                         )

                             MEMORANDUM AND ORDER

       Plaintiff Levine Hat Co. filed this putative class action lawsuit against numerous

defendants alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. §

227 (“TCPA”). Currently before the Court is plaintiff’s motion to compel [#190].

       Plaintiff seeks an order compelling defendant ProFax, Inc. to produce certain

financial documents. The parties had been in settlement negotiations for some time

before active litigation resumed in the fall of 2020. Before the parties’ settlement,

plaintiff had propounded certain discovery requests on ProFax regarding ProFax’s

financial condition. When the parties resumed discovery, they negotiated ProFax’s

response to the same variety of questions. Plaintiff now seeks an order compelling

ProFax to respond to Interrogatory No. 19 and Request for Production No. 67, and to

include copies of Defendant Profax’s tax returns for the period of March 1, 2017 until the

present. The discovery requests read as follows:




                                             1
Case: 4:16-cv-01132-SNLJ Doc. #: 198 Filed: 01/21/21 Page: 2 of 3 PageID #: 2595




       Interrogatory 19: List YOUR total annual revenue, net operating expenses,
       net profit, assets and liabilities for the RELEVANT TIMEPERIOD.

       Request for Production 67: Financial statements or other DOCUMENTS
       showing YOUR income, net income, revenue, profit, operating expenses,
       assets, liabilities and cash on hand for the RELEVANT TIME PERIOD.

       ProFax responds that it has provided a comprehensive set of ProFax’s confidential

profit and loss statements for the entirety of the years 2015, 2016, 2017, 2018, 2019, and

through the third quarter of 2020. ProFax contends that it has satisfied its obligations

with respect to Interrogatory 19 and Request 67 and that it should not be required to

produce tax returns.

       Plaintiff contends that ProFax must supply its tax returns because the profit and

loss statements it produced are unsworn summaries. In a surreply, to address that

concern, ProFax states it provided its accountant-verified supplemental answers to the

discovery requests. ProFax argues that the verified answers render plaintiff’s argument

moot on that point. ProFax adds that the profit and loss statements provide ProFax’s

annual income, income by channel, total operating expenses, operating expenses by

category, gross profits, net income, and liabilities.

       ProFax has explained that it does not file its own tax returns. Instead, its parent

company, nonparty CyberData, files a consolidated tax return each year. “A party seeking

disclosure of tax returns must show: (1) the information is relevant; and (2) there is a

compelling need for the disclosure because the information is not otherwise readily

obtainable.”   Scottrade, Inc. v. Variant, Inc., No. 4:13CV1710 RLW, 2014 WL

5489291, at *2 (E.D. Mo. Oct. 30, 2014). The tax returns for ProFax’s parent


                                               2
Case: 4:16-cv-01132-SNLJ Doc. #: 198 Filed: 01/21/21 Page: 3 of 3 PageID #: 2596




CyberData are relevant only with regard to the information they disclose regarding

ProFax’s financial condition. This Court does not, however, see any “compelling need”

for their disclosure because the information plaintiff seeks has been conveyed as verified

financial statements.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to compel [#190] is

DENIED.

       Dated this   21st   day of January, 2021.



                                                   STEPHEN N. LIMBAUGH, JR.
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                            3
